DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed capacitance sensor configured to detect proximity of a detection object based on a change in a capacitance between the detection object and a first detection electrode and a change in a capacitance between the detection object and a second detection electrode in combination as claimed including:
A third switch whose one terminal is connected to the other terminal of the second switch and the first detection electrode, and the other terminal is applied with a second potential lower than the first potential;
A fifth switch whose one terminal is connectable to the second detection electrode and is connected to the other terminal of the fourth switch, and the other terminal is applied with the second potential; and
A determination unit configured to determine a failure of at least the first detection electrode based on a potential difference between a potential of the other terminal of the capacitor and a reference potential set according to the first potential.
With regard to claims 2-9, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Kim et al. (US 11,231,810 B2) relates to a detection sensor.  The detection sensor comprises a sensor controller configured to detect a change of a mutual capacitance between the first electrode member and the second electrode member in a first mode and configured to detect a change of a mutual capacitance between the first conductive member and the second conductive member in a second mode different from the first mode, wherein the plurality of first sensing electrodes are arranged along the second direction to form electrode rows, a first conductive pattern is in a first electrode row from among the electrode rows and is in the first opening of the first electrode row, and a second conductive pattern is in a second electrode row 
Souchkov (US 2013/0016061 A1) relates generally to a capacitive touchscreen system.  The capacitive touchscreen system comprises a plurality of sense circuits, each sense circuit comprising a first switch, a second switch, and a charge acquisition circuit comprising a charge storage capacitor arranged in parallel with a fifth switch, the first switch being configured to operably connect the sense electrode to ground, the second switch being configured to operably connect the sense electrode to the charge acquisition circuit; wherein during a first phase the third switch is closed, the fourth switch is open, the first switch is closed, the second switch is open, a first potential of the given sense electrode corresponds to ground, and a mutual capacitance between the given drive electrode and the given sense electrode is charged up to a first charge value corresponding substantially to the drive voltage times the mutual capacitance, during a second phase the third switch is open, the fourth switch is closed, the first switch is open, the second switch is closed, a second potential of the given drive electrode corresponds to ground, and the charge storage capacitor is charged up to a value corresponding approximately to a difference in touchscreen capacitance network charges occurring during the first and second phases, the first and second phases not overlapping in time.  However, Souchkov fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858